Case 1:21-cv-20307-RNS Document 21 Entered on FLSD Docket 04/15/2021 Page 1 of 3



                             United States District Court
                                       for the
                             Southern District of Florida

  Yiting Chen and Fanmei Kong,            )
  Plaintiffs,                             )
                                          )
  v.                                      ) Civil Action No. 21-20307-Civ-Scola
                                          )
  Richard H. Smith and Mary               )
  McDonald-Smith, Defendants.             )
                                         Order
        This matter is before the Court upon the Plaintiff’s notice of compliance
 with Court order and memorandum of law in support. (ECF No. 20.) On April 9,
 2021, the Court ordered the Plaintiff to demonstrate to the Court that substitute
 service on the Defendants was properly made pursuant to “Chapter 48.161,
 48.171, 48.181, 48.081, or 48.19 Florida Statutes,” as stated by the Plaintiffs in
 their affidavit of service. (ECF No. 18.) The Plaintiffs timely responded to the
 Court’s order, explaining substitute service was made pursuant to Fla. Stat.
 48.181, the statutory provision detailing the process for service on nonresidents
 engaging in business in Florida. In their filing, the Plaintiffs state that substitute
 service is justified because the Defendants are “residents of any other state . . .
 [who] operate, conduct, engage in, or carry on a business or business venture in
 the state.” Fla. Stat. 48.181(1). In support of their position, the Plaintiffs cite
 Labbee v. Harrington, 913 So. 2d 679 (Fla. 3d DCA 2005). The Plaintiffs contend
 that because the Defendants are Michigan residents who purchased residential
 property in Florida, and because during the pendency of this lawsuit they listed
 for sale and sold such property, they have committed a “clear and single act of
 dealing in property” which “is sufficient to trigger application of Section 48.181.”
 (ECF No. 18, at 5.)
        Federal courts are obligated to conduct a preliminary examination of the
 record to determine that jurisdiction exists. Kelly v. Harris, 331 F.3d 817, 819
 (11th Cir. 2003). “Service of process is a jurisdictional requirement: a court lacks
 jurisdiction over the person of a defendant when that defendant has not been
 served.” Pyure Brand, LLC v. Nascent Health Science, LLC, 18-23357-Civ, 2019
 WL 7945231, at *2 (S.D. Fla. March 5, 2019) (Ungaro, J.). Therefore, the Court is
 required to determine that the Defendants have been properly served as part of
 its jurisdictional analysis.
        Upon review of the authorities, the Court disagrees with the Plaintiffs’
 reading of Labbee and Section 48.181. Indeed, in Labbee the Third District Court
 of appeals held that a “single act for profit can amount to a business venture” but
Case 1:21-cv-20307-RNS Document 21 Entered on FLSD Docket 04/15/2021 Page 2 of 3



 specified that “doing business is doing a series of similar acts for the purpose of
 thereby realizing pecuniary benefit, or otherwise accomplishing an object, or
 doing a single act for such purpose with the intention of thereby initiating a series
 of such acts.” Id. at 683 (emphasis added). For instance, in Labbee, the Court held
 that service under Section 48.181 was justified because the defendant owned
 property in Florida for the purpose of renting it to others for profit, and ultimately
 sold that investment property to Labbee, and therefore was engaged in a business
 venture in the state sufficient to be subject to service pursuant to Section 48.181.
 Id. Similar allegations are not present here. The other cases relied on by Plaintiff
 fare no better. State ex rel. Weber v. Register, 67 So. 2d 619, 620 (Fla. 1953)
 (finding listing of citrus grove for sale was a business venture); Wm. E Strasser
 Const. Corp. v. Linn, 97 So. 2d 458, 460 (Fla. 1957) (finding property owners
 engaged in business venture where they acquired land and subsequently
 executed a construction contract with the intent of initiating and engaging in a
 business venture).
        The Plaintiffs’ complaint lacks any allegations that the Defendants’ property
 in Miami was an investment or rental property or that it was somehow connected
 to a business venture, but the Plaintiffs nonetheless ask this Court to take an
 extraordinarily expansive reading of Section 48.181. (See ECF No. 1, at ¶ 3 (“The
 defendants . . . are the owners of certain residential property.”) (emphasis added).)
 Under the Plaintiffs’ reading of the statute, the mere purchase, listing for sale, or
 sale of a residential property in Florida would justify service on a defendant
 pursuant to Section 48.181 due to that defendant purportedly engaging in
 business in the state. Put another way, any nonresident property owner, without
 more, would be subject to service under Section 48.181. The Court declines to
 adopt the Plaintiffs’ expansive reading of this statute, particularly where “statutes
 governing substituted service of process must be strictly construed and strictly
 complied with.” Panter v. Werbel Roth Secs., Inc., 406 So. 2d 1267 (Fla. 4th DCA
 Dec. 9, 1981). Florida has a statute dealing with substitute service of process on
 a nonresident, that statute is Section 48.161, not Section 48.181.
        The Court therefore finds that service of process pursuant to Section
 48.181 is not proper. As the Plaintiffs’ complaint was filed on January 25, 2021,
 the Plaintiffs have until April 26, 2021 to properly serve the Defendants, provided
 the Plaintiffs have not already properly served the Defendants pursuant to the
 Federal Rules of Civil Procedure or pursuant to another provision of Florida law.
 Should the Plaintiffs be unable to serve the Defendants, the Plaintiffs may move
 the Court for additional time to serve the Defendants—upon a showing of good
 cause—pursuant to Federal Rule 4(m). Consistent with this order, the Court
 strikes the Plaintiffs’ affidavits of service (ECF Nos. 14, 17, 18.)
Case 1:21-cv-20307-RNS Document 21 Entered on FLSD Docket 04/15/2021 Page 3 of 3



      Done and ordered in Miami, Florida, on April 14, 2021.


                                         ________________________________
                                         Robert N. Scola, Jr.
                                         United States District Judge
